Citation Nr: 0106239	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  92-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left ankle, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left forearm, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Amvets


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In June 1999, the Board denied the veteran's claim for both 
of the issues listed on the first page of this decision.  The 
veteran appealed to The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court").  
In April 2000, the Court granted a joint motion by the 
parties, vacated the Board's June 1999 decision, and remanded 
the case to the Board.  

The joint motion essentially noted that the Board failed to 
provide sufficient articulation of the reasons and bases for 
its decision.  It was noted that there were conflicting 
medical findings and that the Board favored one over the 
other without indicating the reasons and bases for doing so.  
The Court indicated that the case should be remanded to the 
Board for readjudication of the issues in question here with 
adequate reasons and bases for the Board's conclusions.  


REMAND

The veteran seeks increased evaluations for his service-
connected residuals of a shell fragment wound to the left 
ankle, rated as 20 percent disabling, and for his service 
connected residuals of a shell fragment wound to the left 
forearm, rated as 10 percent disabling.  

In March 1996, the Board remanded this claim to the RO for 
additional development, including examinations by a 
neurologist and an orthopedist.  

The veteran was examined by VA in April 1997.  The examiner 
opined after examining the veteran that the veteran had 
highly exaggerated his symptoms and that there was no 
weakness or dysfunction in the left forearm.   The examiner 
indicated that the ankles were normal.  It was the orthopedic 
opinion that the veteran highly exaggerated his symptoms and 
that there was no evidence of any weakness or dysfunction in 
this left ankle.  On neurological examination, the examiner 
reported a 30 percent weakness in dorsiflexion of the left 
foot and toes and eversion of the left foot.  Decreased 
sensation over the dorsum of the left foot was reported.  The 
diagnosis was, neuropathy left peroneal nerve, partial and 
mild to moderate.  

The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board notes that the neurological examination 
found 30 percent weakness in dorsiflexion of the left foot 
and toes and 30 percent loss of eversion of the left foot.  
However, the orthopedic examination found no objective 
evidence of pain, weakness or dysfunction.  Due to the 
variant findings, the Board finds that the claim should be 
REMANDED to the RO for additional development as well as for 
a more current disability evaluation examination.   



1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his residuals of the shell fragment wound 
to the left ankle and his shell fragment 
wound of the left forearm recently.  
After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file.

2.  The RO should inform the veteran of 
the importance of a VA examination for 
his claims and the potential consequences 
of his failure to appear under 38 C.F.R. 
§ 3.655 (2000).  Notification of the 
examination date should also be 
documented in the claims folder.

3.  The veteran should then be afforded a 
comprehensive VA examination by a board 
consisting of an orthopedist and a 
neurologist, if available, to determine 
the current manifestations and severity 
of the residuals of this shell fragment 
wounds which are at issue here.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiners, the receipt of which should be 
acknowledged in the examination report. 
Both examiners must examine the veteran 
and review the claims folder.  Any 
indicated studies should be performed, 
including X-rays and an EMG.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiners.  The 
examiners should indicate the following: 

a. Identify the muscle group(s) affected 
by the shell fragment wounds;  

b. Comment on the degree of muscle damage 
(e.g., slight, moderate, moderately 
severe or severe);

c. Note whether any scarring is poorly 
nourished with repeated ulceration, or is 
tender and painful on objective 
demonstration;

Indicate whether any degenerative changes 
found on X-rays are likely related to the 
in-service shell fragment wounds and, if 
so, specifically report active and 
passive ranges of motion indicating at 
what point, if any, in degrees of motion, 
the veteran experiences painful motion.  
The examiners should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination or pain, from the 
service-connected disabilities, due to 
repeated use or flare- ups, and should 
portray these factors in terms of any 
additional loss in range of motion.  With 
respect to the subjective complaints of 
pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service- connected shell fragment 
wounds.  

With regard to any neuropathy, the 
examiners should 

a. Identify any nerve(s) affected by the 
shell fragment wounds and note whether 
paralysis, neuritis or neuralgia is 
present;

b. If paralysis is present, the 
neurologist should note whether it is 
complete or incomplete ;

c. If there is incomplete paralysis, the 
neurologist should comment on how it is 
manifested and whether it is severe, 
moderate or mild;

d. If neuritis is present, the 
neurologist should comment on whether the 
neuritis of the affected nerve(s) is 
severe, moderate or mild;

e. If neuralgia is present, the 
neurologist should comment on whether the 
neuralgia of the affected nerve(s) is 
moderate or mild.

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  

The examiners must review their findings 
and reconcile any differences of opinion 
noted.  

4.  The RO should then review the 
examination report(s). If not responsive 
to the Board's instructions, such should 
be amended by the examiners.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).   

5. After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000). See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO is also 
requested to consider whether separate 
ratings are warranted for any impairment 
and each involved nerve. 38 C.F.R. § 4.14 
(2000).





The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




